Citation Nr: 0630255	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-16 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for asthma due to exposure 
to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1970.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision the RO denied entitlement to service connection 
for asthma, necrobiosis lipoidica diabeticorum, and chronic 
fatigue syndrome.  In a February 2006 decision, the Board 
denied the veteran's necrobiosis lipoidica diabeticorum and 
chronic fatigue syndrome claims.  The decision remanded the 
veteran's claim for entitlement to service connection for 
asthma due to exposure to herbicides.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2006 Board decision instructed the RO to 
schedule the veteran for a VA examination to determine the 
nature and etiology of his respiratory disability and to 
obtain a medical opinion.  The veteran did not report for 
scheduled VA examinations in March and April 2006.  However, 
notices of the scheduled examinations were not sent to the 
correct address.  When the veteran was later alerted to the 
fact that there had been VA examinations scheduled for him, 
he requested that he be rescheduled for a VA examination.  
Accordingly, the veteran must be provided another opportunity 
for a VA examination, following proper notice of such 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his respiratory disability.  
The RO should ensure that the VA medical 
center sends notice of the scheduled 
examination to the veteran's current 
address.  The claims folder should be 
made available to the examiner for review 
before the examination.  Following 
examination of the veteran, the examiner 
must express an opinion as to whether it 
is as likely as not (50 percent or 
greater likelihood) that the veteran's 
asthma began during or is causally 
related to service, to include any 
abnormal findings recorded in the service 
medical records.  The examiner should 
also express an opinion on the effect of 
the veteran's post-service occupational 
exposure to contaminants noted in Dr. 
J.J.C.'s April 1999 letter.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

2.  Upon completion of the above, and 
any other necessary development, 
reconsider the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction or if a 
timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



